Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 1/7/2022, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims, the cancellation of claims 3 and 9 and the addition of new claims 15-16.  Claims 1-2, 4-8, 10-16 are pending with claim 14 withdrawn from consideration.
In view of the amendment to the claims the examiner has withdrawn the prior rejections of record.
Response to Arguments
Applicant’s arguments with respect to claim(s), filed 1/7/2022, have been considered but are moot because they are directed to added claim requirements that are specifically addressed in the prior art rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 8 and 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20080224364 by Funk taken collectively with US Patent 7,159,951 by Gao et al. or visa versa.
*** Please note Funk (0016) incorporates by reference US Patent 6492612 by Taguchi ****
Funk discloses a method of controlling a substrate processing apparatus that includes: 
a stage provided inside a main body container and configured to mount a substrate thereon (table 20);
an annular member configured to press the substrate mounted on the stage (clamp, see 0019), where giving the term the broadest reasonable interpretation, clamp can be considered a annular member as claimed;  
a gas introduction mechanism configured to introduce a gas into the main body container (0017 related to vapor deposition process, see also Taguchi Figure 3);
  an exhaust part configured to exhaust an interior of the main body container (0021 related to vacuum chamber, see also Taguchi Figure 3);
 and a heat transfer gas introduction supply/exhaust part configured to supply or exhaust a heat transfer gas to or from a rear surface-side space which is a space between a rear surface of the substrate and a front surface of the stage (see Figure 1 and accompanying text), the method comprising: 

setting a pressure of the heat transfer gas to be supplied into the rear surface-side space using the heat transfer gas supply/exhaust part;  
supplying the heat transfer gas into the rear surface-side space from the heat transfer gas supply/exhaust part;
  introducing the gas from the gas introduction mechanism into the main body container so as to perform a process on the substrate (0017 related to vapor deposition process, see also Taguchi Figure 3);  
exhausting the heat transfer gas from the rear surface-side space and removing the annular member from the substrate (necessary occur by use of the apparatus, i.e. to remove the substrate after processing would require removal of clamping). 
Funk specifically discloses multiple zone for backside gas supply; however fails to disclose the claimed specifics for gas side cooling supply/exhaust part.  However, Gao, also teaching of backside gas supply from a supply/exhaust part through a pipe (42) having one end connected to a backside space and other end connected to a junction node in the supply part, the method comprising mounting a substrate, setting a pressure at the junction node to a predetermined pressure (inner zone pressure control system 36), after setting pressure, supplying the gas to the rear side through the pipe and a supply path connected to the junction node (see Figure 1) and processing the substrate by introducing the processing gas to the substrate (see column 1).  Gao further discloses after processing including dechucking the wafer, initially, the first exhaust process, i.e. the bleed line that includes exhausting through the pipe 
Alternatively, Gao discloses all that is taught above as it related to the wafer backside and discloses controlling the substrate processing apparatus including a stage configured to mount a substrate during substrate processing; however, fails to disclose the particulars of the processing chamber.  However, Funk discloses a similar wafer processing chamber and discloses a chamber includes an annular member to press the substrate and removal thereof as discussed above, a gas introduction member and vacuum exhaust part (see above, i.e. Taguchi Figure 3).  Therefore, taking the level of one of ordinary skill in the art, it would have been obvious to have modified Gao to use the apparatus including annular member, processing gas supply, exhaust as taught by Funk as such would have provided a known chamber/apparatus for wafer processing.

Claim 8:  Gao discloses second exhaust process including on-off valve (see 66) and the second exhaust process including controlling such by keeping it open for a specific period of time (Figure 3) and therefore 
Claims 11-12:  Funk discloses heating using a stage heating to heat substrate (0020) and such would heat the substrate in advance of further processing, i.e. further supplying backside cooling gases, as claimed.
Claim 15:  Gao discloses setting the pressure in the rear side space in the processing chamber and such would encompass setting the pressure at the junction node (as it’s within the supply/exhaust mechanism and therefore would have the pressure).
Claim 16:  Gao fails to disclose the pressure as claimed; however, the degree of pressure is a result effective variable directly affecting the backside cooling/chucking process and therefore it would have been obvious to have determined the optimum pressure through routine experimentation to achieve the desired substrate processing.



Claim 4-7 and 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funk with Gao or visa versa as applied above and further with US Patent 6191035 by Cheng et al.

At the very least, the Cheng reference shows the relationship between the backside pressure and the chamber pressure are a result effective variable and it would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the appropriate and optimum pressures for the backside gases and the main chamber to achieve the desired substrate processing.
Claim 5-6:  These claims are taught by Funk with Gao or visa versa as discussed above as it relates to claims 11-12 and therefore Funk with Gao or visa versa meet these claimed requirements.

Claims 15-16:  While the examiner maintains the position as set forth above, the examiner cites here Cheng which discloses the junction pressure is set to 0-120 Torr (column 4, lines 5-10) and therefore taking the reference collectively it would have been obvious to utilize the known pressure, including those as claimed, to achieve the desired substrate processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718